     Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 1 of 30
                                               USDCSDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                  DOC#:_:---.~t....,..../14,..--
                                               DATE BLED:


    IN RE GSE BONDS ANTITRUST                    19-cv-1704    (JSR)
    LITIGATION
                                                 OPINION AND ORDER


JED S. RAKOFF, U.S.D.J.

       This putative class action alleges a conspiracy among several

large banks to fix the secondary market prices of bonds issued by

government-sponsored entities         ("GSEs").     Now before the Court is

defendants' joint motion to dismiss the consolidated complaint for

failure to state a claim upon which relief c~n be granted.                      See

Joint Motion to Dismiss, ECF No. 220; Mem. Supp. 1Joint Mot. Dismiss

("JMD Mem. "), ECF No. 221. For the reasons that follow, the motion

to dismiss is granted in part and denied in parr.

I.      Factual Background

       The parties' familiarity with the procedural history of this

case is presumed. The facts alleged by the Second Amended Complaint

("2AC"), ECF No. 244, are as follows.        1   GSEs, including the Federal

National Mortgage Association          ("Fannie Mae"),        the   Federal   Home

Loan Mortgage Corporation ("Freddie Mac"), the Federal Farm Credit


1 Originally, this motion was addressed to the First Amended Complaint,
ECF No. 171. The Second Amended Complaint was filed'solely for the
purpose of adding Deutsche Bank Securities Inc. as a defendant. It is
otherwise substantively identical to the First Amended Complaint, and
Deutsche Bank joined the pending motion to dismiss, see ECF No. 247.
The Court therefore addresses the Second Amended Complaint.


                                        1
              Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 2 of 30



Banks          ("FFCB"),      and the   Federal Home Loan Banks               ("FHLB"),   are

privately run enterprises sponsored by the federal government. lAC

'.lI'.lI 1,    108.    GSEs issue bonds to finance their operations.                   Id.   '.lI

111. GSE bonds are not backed by the federal government, so they

are riskier than treasury bonds,                        but they are perceived to be

relatively stable due to GSEs' close ties to the government. Id.

'.lI 114. GSE bonds are unregulated,                    unregistered issuances and are

exempt          from    the   registration and disclosure provisions                 of the

federal securities laws. Id. '.lI 115.

              GSEs issue bonds through pre-approved bond dealers, including

defendants. 2 Approved bond dealers both underwrite GSE bonds and

also trade the bonds with investors in the secondary market. Id.

'.lI   123.       To    win   the   right    to        trade   bonds,   approved     dealers

participate in regularly-scheduled auctions in which they submit

proposals for bringing a given bond issue to market.                             Id. '.lI 127.

Typically,             dealers will work together as a "syndicate" at this

stage.          Id.    Each dealer      in   the       syndicate with   the    winning bid

receives an allocation of newly issued GSE bonds. Id.




2 The defendants named in the Second Amended Complaint are Barclays
Capital Inc.; BNP Paribas Securities Corp.; Citigroup Global Markets
Inc.; Credit Suisse Securities (USA) LLC; Deutsche Bank Securities
Inc.; First Tennessee Bank, N.A. and FTN Financial Securities Corp.;
Goldman Sachs & Co. LLC; J.P. Morgan Securities LLC; Merrill Lynch,
Pierce, Fenner & Smith Inc.; UBS Securities LLC; Morgan Stanley & Co.
LLC; HSBC Securities (USA) Inc.; Nomura Securities International,
Inc.; TD Securities (USA) LLC; Cantor Fitzgerald & Co.; and SG
Americas Securities, LLC. 2AC '.lI'.lI 27-106.

                                                   2
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 3 of 30



        The bonds then enter the "syndication" pha~e. Id. i 128. The

goal in this phase is to place the bonds with a: bulk buyer in the

"primary market" - typically, a regional bank that will hold the

bonds as an investment, rather than reselling to other investors.

Id. Dealers are permitted to communicate with one another during

this phase and utilize multi-bank chat rooms to do so. Id. At this

stage, the syndicate members are acting together.

        The syndication phase ends when the dealers declare the newly

issued bonds "free to trade," or "FTT." Id. i 129. At this point,

secondary market trading begins,                   and the individual dealers are

competing against one another.                 Id.    The second~ry market for GSE

bonds     is    relatively      opaque.    Prices         are   not     listed    publicly;

investors have to reach out to a dealer, who will send back a list

of prices. Id. i 132.

        Defendants       are   approved    bond          dealers.     They    collectively

traded 77.16% of all GSE bonds issued during the proposed class

period,        January    1,   2009   through        January    1,    2016.     Id.   i   134.

Plaintiffs are           investment and retirement              funds    that    transacted

with defendants during the class period. 3 They bring this suit on

behalf     of    a   putative    class    of       all   persons      and    entities     that




3
  Specifically, the plaintiffs are Joseph Torsella, in his official
capacity as Treasurer of Pennsylvania; the City of Birmingham
Retirement and Relief System; Electrical Workers Pension Fund Local
103, I.B.E.W.; and Local 103, I.B.E.W. Health Beneftt Plan.


                                               3
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 4 of 30



transacted in unsecured GSE Bonds with defendants during the class

period. Id. 1 263.

       A.    Proof of Conspiracy

             1.    Direct Evidence

       The thrust of plaintiffs' theory is that defendants agreed to

keep prices high for newly issued bonds when th~y were released to

the    secondary    market.     Plaintiffs     claim    to      have   received

information from a "cooperating co-conspirator," who "implicated"

the defendants in this scheme.        Id.    1 146. As direct evidence of

the conspiracy, plaintiffs offer what are alleged to be transcripts

of    chatroom conversations     between    dealers    acting    on behalf   of

several defendants. The Court will briefly recap each conversation

as transcribed in the complaint.

       On August 31, 2011, BNP, Deutsche Bank, and Cantor Fitzgerald

jointly won a bid for         FFCB bonds.    Id.   at 1 152.    The next day,

traders     from Deutsche Bank and BNP agreed to "go FTT," so they

could sell the bonds at the agreed-upon price of                 99.925 rather

than the syndication price of 99.90. Id.

       On February 13, 2012, Morgan Stanley, Deutsche Bank, and BNP

won a joint bid for newly-issued FHLB bonds. Id. 1 147. In a chat

on February 1 7,     a Morgan Stanley trader expressed concern over

"creat[ing] a race to the bottom between the 3 of us." Id. 1 148.

A BNP trader indicated that they "d[id]n't want to see spreads gap
                                                         I
out." Id. The Deutsche Bank trader suggested that they "go out FTT

                                       4
      Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 5 of 30



99. 985?"    Id.   The Morgan Stanley trader                    responded "Sure FTT at

99.985." Id.

     On July 17,         2012,    traders from BNP,             Deutsche Bank,           Goldman

Sachs,    and Merrill Lynch discussed setting the price of newly-

acquired FFCB bonds. Id.            ~   150. The Deutsche Bank representative

suggested     "99.985     on     the    FFCB's?"       and      the   BNP       representative

answered "Sounds good here." Id. The Merrill Lynah trader indicated

that they "might be a touch higher than u guys 'but def not going

lower."     Id.    The   Merrill        Lynch       trader      added, "We        were    99.875

yesterday, right," which the Deutsche Bank trader confirmed. Id.

The Deutsche Bank trader then solicited input from the other two

banks,      asking   "You        guys    all        cool   w/     that?"        Id.    The   BNP

representative responded "Our live mark right now is 99.66." Id.

The Deutsche Bank trader remarked that although "anyone can hit

any bid," the trader "figure[d] maybe we at least try and stay on

the same page               less volatile." Id. BNP then asked if their

price was "too cheap." Id. Finally, the Goldman Sachs trader jumped

in to remind everyone that "if we are free to trade,                                  we cannot

talk about prices." Id. The Deutsche Bank trader responded "Fair

enough. Just don't want anyone getting annoyed if someone hits a

bi[d] ." Id.

     On     September      18,     2013,    Goldman          Sachs    and       Deutsche     Bank

submitted a winning joint bid for FHLB bonds. Id.                           ~    149. The same



                                                5
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 6 of 30



day, the Deutsche Bank trader suggested going "F1T 99.90," to which

the Goldman Sachs trader responded "Let[']s just go 99.925." Id.

             2.    Indirect and Statistical Evidence

       In addition to this direct evidence, plaintiffs allege that

the    nature     of   the   GSE   bonds   market   facilitated            unlawful

coordination. Specifically, because the same traders are involved

in all phases of acquiring and selling GSE bonds, the same people

will at one point be working together (to bid on bonds and then to

place them with bulk buyers)        and then working as competitors              (to
                                                        ·1
sell the bonds on the secondary market). Id. i                    160-62. Moreover,

the opaque nature of the market from the investors' point of view

hides the heightened pricing from buyers. Id. i 164.

       Plaintiffs also       offer economic analysis     that         they contend

corroborates the claim of conspiracy.         For example,            from March 1,

2010 through December 31, 2015, during the class period, approved
                                                         1


GSE bond dealers sold newly issued Benchmark and Reference Notes

(a particularly common type of GSE bond)            for,, on average,           10.6
                                                         1

basis points more than the dealers had paid.           Id.           i i 184-87. 4 In

other words,      dealers sold these Notes for an 'average of 0 .106%
                                                             .,
more than they paid during this time. From Janu~ry 1, 2016 through

December 31, 2017, after the class period ended, dealers sold for

only an average of 1.2 basis points more than they paid. Thus, the




4   A "basis point" is 1/100 of one percent. 2AC i 193 n.8.
                                       6
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 7 of 30



buy-sell differential was nearly nine times higher,                                                  on average,

during the class period than after. Id.                              <JI    188. , When the analysis

is expanded to all GSE bonds traded during this time (instead of

just     Notes),    the       result     is         similar,           although                 less       extreme.

Defendants charged an average premium of 2. 58 basis points                                                         to

investors during the class period,                            but an average of only 1.15

basis points afterwards. Id.                 <JI    193.
                                                                                   '
       Plaintiffs also compare the prices charged by defendants for

GSE    bonds   to   the       prices    charged              for     Treasury           securities                with

comparable maturity periods.                       Since Treasury securities carry a

similar amount of risk as GSE bonds, plaintiffs'allege that, in a

normal    market,      they         should         be       priced         similarly.                Id.    <JI   194.

According      to   plaintiffs,         the         defendants              imposed             a    substantial

markup on GSE bonds over Treasury securities, compared to other,

non-defendant approved bond dealers. Defendants charged a premium

of 100 basis points for GSE bonds over Treasury securities during

the class period,             and roughly 40 basis points, after the class

period. Other, non-defendant dealers charged a premium of 40 basis

points during the class period and only about                                           10 basis points

afterwards.     Id.    <JI   197. Similarly, the bid-ask spread - that is,

the difference between what defendants offered ~o pay for a bond

versus what they offered to sell it for,                                     id.       <JI<JI       140-41 -       for

defendants' price quotes was much higher during' the class period

than after. Id.       <JI    220.

                                                        7
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 8 of 30



        Plaintiffs       mostly     focus           on   evidence       that       defendants

manipulated the price of newly-issued bonds, which are referred to

as "on-the-run." Plaintiffs also claim,                    however,      that defendants

manipulated the price of bonds that were about to go "off-the-run"

-   i.e.     they would hike up the price of old bonds right before a

new issuance, because the most recent off-the-run bonds are used

as a benchmark to price new issuances. Id.                   ~    200. Plaintiffs claim

there is a "statistically significant prince increase" in bonds

about to go off-the-run "in the two days immedia~ely leading up to

a new issuance." Id.           ~   204.    Plaintiffs further claim that this
                                                                    1
cannot be explained by normal economic factors, :because typically

bonds      about   to   go   off-the-run become            less    desirable        as   a   new

issuance approaches. Id. Plaintiffs supplement this claim with two

further allegations. First, in sales of bonds abbut to go off-the-

run,    dealers charged customers significantly higher prices than

they charged other dealers.               Id.   ~    208. Second, ,in looking at the

three-day period surrounding a new auction (and so new release of

bonds),      the prices dealers charged to other dealers for the now

off-the-run bonds dropped noticeably                     (as you would expect),              but

the prices charged to customers dropped far less. Id.                          ~    209.

        B.     Injury and Claim for Relief

        Each of the named plaintiffs claims to have been overcharged

in their transactions with various defendants.                          Id.    ~~    238-262.

They seek damages under the Sherman Act.                    Id. 1 279-80. They also

                                                8
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 9 of 30



seek certification of a class of all persons 'who traded in GSE                i

                                                                               J
                                                                               I
bonds with the defendants during the class period. Id. ] 263.

        Plaintiffs         claim    the     statute           of        limitations              was    tolled

because the defendants fraudulently concealed their price-fixing

until, at the earliest, June 2018, when it was' publicly reported

that the Department of Justice was investigating price-fixing in

the GSE bonds market. Id. ] 270.

II.     Defendants' Joint Motion to Dismiss

        Defendants         jointly        moved         to     dismiss             the       consolidated

complaint.         They argue       that     ( 1)       the    chat       logs      are          not   "direct

                                                ' pleaded parallel
evidence" of a conspiracy; (2) plaintiffs have ndt

conduct       or   "plus     factors"      sufficient              to    sustain         the       complaint

without direct evidence;              (3) the complaint fails to make specific

allegations          against       certain      defendants;                ( 4),    the          statistical

analysis is flawed and unreliable;                        (5) the conduct alleged is not

per se unlawful;           (6) plaintiffs failed to plead antitrust injury;

and (7) most of the claims are time-barred.

        As explained more fully below, the Court finds that the Second

Amended Complaint adequately alleges the existe~ce of a conspiracy

to fix the price of GSE Bonds, at least among those defendants who

appear in the chat room transcripts - i.e. Deutsche Bank Securities

Inc., BNP Paribas Securities Corp., Morgan Stanley                                       &       Co., Goldman

Sachs     &   Co.,     and   Merrill       Lynch,            Pierce,       Fenner            &    Smith   Inc.

(collectively,          "the       Chatroom         Defendants").             The        Court         further

                                                    9
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 10 of 30



concludes that the Second Amended Complaint plausibly pleads that

the conspiracy extended beyond just these defendants.                                The Court

agrees with defendants, however, that the remaining allegations do

not adequately link any of the particular named defendants beyond

the Chatroom Defendants to the conspiracy. Accordingly, the motion

to dismiss is denied as to the Chatroom Defendants. It is granted

as   to     the        remaining        defendants       -   i.e.    Barclays    Capital     Inc. ;

Citigroup Global Markets Inc.; Credit Suisse Securities (USA) LL;

First Tennessee Bank, N.A. and FTN Financial Secµrities Corp.; UBS
                                                                           I



Securities LLC; Jefferies Group LLC; HSBC Securities                                (USA)    Inc.;

Nomura Securities International,                         Inc.;      TD Securities    (USA)    LLC;

Cantor Fitzgerald                  &   Co.;    and SG Americas Securities,           LLC -     but

with leave to replead.

       A.         Sufficiency of the Pleading

                  1.      Legal Standard

       "A plaintiff's job at the pleading stage, in order to overcome

a motion to dismiss,                    is to allege enough facts               to support the

inference         that       a    conspiracy actually existed." Mayor                 and City

Council of Baltimore v.                       Citigroup,     Inc.,    709 F.3d 129,     136     (2d

Cir.      2013).        In       the   context    of     a   complaint    alleging    antitrust

conspiracy,            "there are two ways to do this.                    First,    a plaintiff

may, of course, assert direct evidence that the defendants entered

into an agreement in violation of the antitrust laws. Such evidence

would consist, for example, of a recorded phone.call in which two

                                                    10
      Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 11 of 30



competitors agreed to fix prices at a certain level." Id. (citation

omitted). Second, because "this type of 'smoking gun' can be hard

to come by,         especially at the pleading stage," a complaint may

instead    "present         circumstantial         facts     supporting the          inference

that a conspiracy existed." Id. To do so, the plaintiff must allege

(1) parallel conduct and (2) "plus factors." Id.

      In   reviewing         the    sufficiency       of     a     complaint,       the     Court

"accept [s]     all    factual      allegations        as     true        and   draw [s]    every

reasonable inference from those facts in the plaintiff's favor."

Id.   at 135.      "To survive dismissal,             the plaintiff need not show

that its allegations suggesting an agreement ar~ more likely than

not true or that they rule out the possibility of independent

action, as would be required at later litigatio~ stages such as a

defense motion for summary judgment, or a trial." Gelboim v. Bank

of America         Corp.,    823    F.3d    759,    781     (2d Cir.        2016)     (internal

quotation marks omitted)             (quoting Anderson News, LLC v. Am. Media,

Inc., 680 F.3d 162, 184 (2d Cir. 2012)). So long as the allegations

are plausible, plaintiff's burden has been met; the Court may not

"cho[ose] between two plausible inferences that may be drawn from

factual allegations" at this stage.                    Id.       ( quoting Anderson News,

680 F.3d at 184).

              2.      The Chatroom Defendants

      Here,     we    have    the    rare    smoking        gun,     at    least    as     to   the

Chatroom Defendants. The chats unmistakably show traders,                                  acting

                                              11
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 12 of 30



on behalf of those defendants, agreeing to fix prices at a specific

level before bringing the bonds to the secondary market. See In re

London Silver Fixing,            Ltd., Antitrust Litig.              fSilver Fix II"),

332    F.   Supp.   3d 885,       901    (S.D.N.Y.     2018)       ("The   chat messages

included in the TAC are direct                     evidence of an anticompetitive

agreement to manipulate the silver market.").

       Defendants offer a slew of arguments against relying on the

chat    logs,   but      none   of     them   is    persuasive.      First,     defendants

emphasize       that      there        are    only     four       chats,
                                                                    I
                                                                              representing

conversations       about       four    bonds      during    a    period   when    tens    of

thousands were traded. JDM Mem. 13. But plaintiffs are not expected

to marshal      evidence        (especially at        this       early stage)      of every

single time defendants unlawfully conspired. Moieover, the tone of

the conversations suggests that these were not isolated instances.

At no point do any of the involved traders say,· for example, that

they should not be fixing prices.                    The only time anyone voices

concern is the Goldman Sachs trader during the July 17, 2012 chat,

but that objection is solely about the timing of the conversation,

not about its happening at all.

       Contrary     to    defendants'         argument,       there· is    no     rule    that

isolated occurrences of conspiratorial conduct do not qualify as

direct evidence.          Direct evidence can even be "a recorded phone

call in which two competitors agreed to fix prices at a certain

level." Mayor and City Council of Baltimore, 709,F.3d at 136. Here,

                                              12
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 13 of 30



plaintiffs have produced, not one chat log, but four. That is more

than adequate to allege the existence of a conspiracy,                                 at least

against        those   defendants          implicated       by      the            chats.     Such

communications have repeatedly been held sufficient for pleading
                                                                    I

purposes. E.g.,        Silver Fix II,        332 F. Supp.        3d at 901-03;               In re

Foreign Exchange Benchmark Rates Antitrust Litig.                             ("FX I"), 74 F.

Supp. 3d 581, 591-92 (S.D.N.Y. 2015).

        Second,     defendants      argue    that     these      communications               were

lawful for co-underwriters acting in a syndicate. JMD Mem. 13-14.

Plaintiffs        appear    to     agree    that     traders        are        permitted        to

communicate during the syndication phase for certain purposes. Pl.

Mem.    Opp.    Joint Mot.· Dismiss         ("JMD Opp.")      18,           ECF No.    35.    But,

plaintiffs        argue,   while    defendants       are    allow~d           to    communicate

about    primary market          sales   during     this    time        -    sales     that    the

defendants make jointly -            they are not permitted to communicate

during this period          (or otherwise)          about   secondary market sales

when they are competitors. The Court agrees.

        Specifically,       the     Second        Circuit     has            held     that     the

"corruption" of a "cooperative endeavor" can be actionable under

the anti trust laws.         In Gelboim,          the district court dismissed a

complaint alleging a LIBOR-setting conspiracy, in part because it

found that the defendants were engaged in a "cooperative endeavor."

823 F.3d at 775. The Second Circuit reversed, because "the Banks




                                             13
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 14 of 30



circumvented the LIBOR-setting rules, and that joint process thus

turned into collusion." Id. This case is closely analogous.

       Defendants have no serious answer for this objection.                  They

simply insist that any kind of communication during syndication is

permitted, as though that excuses any conversations about price-

fixing at any stage. The Court cannot agree.              If it is illegal to

fix the secondary prices for bonds once they are on the market -

and defendants do not dispute that it would be - it cannot be legal

to fix such prices through conversations that occur right before

the bonds go on the market.

       Moreover, at least one of the conversations happened during

the FTT phase. And while defendants are eager to emphasize that

the Goldman trader shut down that conversation,                   it went on for

some    time,    with   active    participation    by     rJpresentatives         of

defendants Deutsche Bank,        Merrill Lynch,        and BNP.    That suggests

that defendants were willing to talk prices, even during the FTT

phase. Defendants also argue that "the dealers did not agree on a

price." JMD Mem. 14. But this is wrong both as to the facts and as

to the    law.   Legally,    an attempt to     conspire,     while not itself

independently     actionable,     still     supports    the, allegation      of    a

broader conspiracy on other occasions. And factually,                   defendants

mischaracterize     the     conversation;    in actuality,        one   defendant,

BNP,   immediately agrees to the price suggested by the Deutsche

Bank trader, while Merrill Lynch says its price~ might go higher

                                      14
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 15 of 30



but that it would not undercut the others by going lower. This, on

its face, is blatant price-fixing.

        Next,   defendants argue that the bonds di 9 cussed in many of

the cited chats actually regularly sold for less than the agreed-

upon price.        JMD Mem.    15.    Al though the Court may take             judicial

notice of the TRACE data on this motion to dismiss, see Ganino v.

Citizens Utilities Co., 228 F.3d 154, 166 n.8             (2d Cir. 2000), the

pricing trends and their relation to the dates :of these chats is

a factual question ill-suited for resolution at.this early stage.

Moreover, even assuming defendants are correct, an antitrust claim

may proceed "based on the influence that a conspiracy exerts on

the starting point for prices." Gelboim, 823 F.36 at 776; see also
                                                            I




In re High Fructose Corn Syrup Antitrust Litig., ,295 F.3d 651, 656

( 7th Cir.      2 002)    ( "An agreement to fix prices i'.s     .             a per se

violation of the Sherman Act even if most or for that matter all

transactions occur at lower prices.").

        Defendants then contend that a "broad, market-wide conspiracy

is implausible" because there are some 65 authorized bond dealers.

JMD Mem. 17. But defendants concede they collectively traded some

77% of the market. That they were a numerical minority of dealers

-   a   fact    they hammer     repeatedly in their papers            -   is    totally

irrelevant; they had control over most of the m~rket. Nor is the

nature     of    the     conspiracy   implausible;   contrary'       to   defendants'

claims, this particular conspiracy does not seem to have required

                                          15
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 16 of 30



much coordination. All that was necessary was for traders to use

already-established channels of communication to discuss prices
                                                           1
before selling. While defendants question why investors would not

simply trade with other dealers offering lower prices,                   JMD Mem.

17, that is plausibly explained by the relatively opaque nature of

the market. And, as plaintiffs point out, JMD Opp. 24, these are

all factual objections that are not really proper at this stag·e.

Mere "[s]kepticism of a conspiracy's existence is insufficient to

warrant dismissal." Gelboim, 823 F.3d at 781.

        Additionally,   the plausibility of the alleged conspiracy is

bolstered, at least to some extent, by the ongoing Department of

Justice investigation into the same alleged misconduct. See Starr

v. Sony BMG Music Enter., 592 F.3d 314, 325 (2d Cir. 2010)                (finding

inference of conspiracy plausible in part because DOJ launched

investigations into possible price fixing by defendants);                   In re

Propranolol Antitrust Litig.,        249 F. Supp.      3d 712,    723    (S.D.N.Y.

2017)     ( "The presence of an ongoing investigation into the same

subject matter as alleged in the pleadings here raises an inference

of conspiracy.").

        Defendants   also point    out    that   all   of the    chats   involved

callable bonds. 5 From this,       they argue that there
                                                      I
                                                         is no evidence
                                                           <

of a conspiracy involving other types of bonds. JMD Mem. 18. This




5   "Callable" bonds can be redeemed prior to maturity. 2AC 1 122.
                                         16
         Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 17 of 30



is not persuasive. It is more than plausible that these kinds of

conversations also happened about other types of bonds.

         At bottom,       most of defendants'       arguments, simply "urge the

Court to pick-and-choose between plausible inferences." Silver Fix

1..1.,   332 F. Supp. 3d at 903. That is not permissible at this stage

of the litigation. Plaintiffs are not required tp prove that their

theory is the most plausible, but only that it is plausible. See

Gelboim, 823 F.3d at 781. The Court finds that plaintiffs have met

that burden, at least as to the Chatroom Defendants. The chat logs

are exactly what they appear to be: direct evidence of a conspiracy

to fix prices.

                3.       The Remaining Defendants

         The    Court    reaches   a   different    result,      hqwever,     as   to the

remaining defendants. The chatroom transcripts do not so much as

mention any of those defendants. Cf. Sonterra Capital Master Fund

Ltd.      V.    Credit    Suisse   Group AG,      277    F.    Supp.   3d   521,   556-57

 (S.D.N.Y.       2017)    (finding complaint adequately ~lleged conspiracy

against defendant Royal Bank of Scotland, which appeared in chat

messages, but not against other defendants who did not appear in

those messages). And while the Court finds it entirely plausible

that      the    conspiracy     evidenced    by    the    chatroom     logs    may   have

extended beyond the            specific defendants            participating    in those

conversations, plaintiffs must still adduce some reason to believe

that the particular defendants named in this suit were involved.

                                            17
     Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 18 of 30



"[E]ach defendant is entitled to know how he is alleged to have

conspired, with whom and for what purpose." In re Zinc Antitrust

Li tig.,    155     F.        Supp.       3d     337,     384     (S.D.N,Y.           2016).      "Mere

generalizations as to any particular defendant - or even defendants

as a group - are insufficient." Id.

      In    the   absence          of     direct       evidence         against      the    remaining

defendants,        plaintiffs             must      "present            circumstantial              facts

supporting the inference that a                         conspiracy existed." Mayor and

City Council of Baltimore, 709 F.3d at 136. Tod~ so, the plaintiff

must allege       (1)    parallel conduct and               (2)   "plus ;factors." Id. But

defendants correctly point out that plaintiffs have failed to plead

either     parallel      conduct          or    plus    factors.         JMD Mem.          19-20.     The

complaint     does       not,       for        example,    include            any    evidence        that

defendants all priced their bonds similarly.

      The Second Amended Complaint alleges that a "cooperating co-

conspirator" has provided examples of price-fixing conversations,

and that all of the various defendants were "directly implicated

in conspiratorial multi-bank chats." 2AC                          <JI    4. But this unadorned

allegation,       without          any specifics,          cannot        salvage      the pleading

against these defendants.                  To be clear,           the Court does not hold

that, to state a claim for relief, a plaintiff must adduce direct

evidence     (such       as    a    chatroom        transcript)           for       each    and     every

defendant     named.          There       are     other     ways         to     plausibly         allege




                                                   18
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 19 of 30



participation in a conspiracy. But there must be something in the

complaint that ties each defendant to the conspiracy.

       Without any allegations relating to specific actions taken by

the remaining defendants,                  plaintiffs are left to rely on their

statistical       allegations.             Defendants          contend      that        plaintiffs'

statistics are "flawed and unreliable." JMD Mem.                                  29.    The Court

disagrees; although there are some problems with the statistics,

they        generally        support       the        allegation      of'    a     price-fixing

conspiracy. At this stage, a statistical analysis, like any other

allegation, need only be plausible. Merely pointing out that there

are    problems        with    the     analysis,         or    that   a 'better          method     is

available, will not suffice. See Wacker v. JP Morgan Chase                                   &   Co.,

678    F.    App'x     27,     30    (2d    Cir.       2017)     ( summary       order)     ("[O]ur

precedents caution against assessing the choice:of a benchmark at

the    pleading        stage    because          it     involves      an, inherently             fact-

intensive inquiry into the relationship between'the benchmark and

the market it allegedly tracks.").

       First,     defendants           complain         that     plaintiffs'            statistical

analysis in the predecessor complaints differed,                              allegedly based

on the same data.             JMD Mem.      30.       Inconsistency, ,however,            is not a

reason to discount the current statistics, which are the only ones

that matter at this stage. Shields v. Citytrust Bancorp., Inc., 25

F. 3d 1124, 1128 ( 2d Cir. 19 94)                 (" [A] n amended complaint ordinarily

supersedes       the    original,          and    renders      it of nb      legal        effect.")

                                                  19
      Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 20 of 30



(quoting Int'l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir.

1977)).     That   is    especially     true     when,     as     here,    there     is   a

reasonable explanation for a change in the complaint -                             to wit,

that the cases were consolidated, and a cooperating co-conspirator

allegedly helped plaintiffs to refine their case.                         In any event,

because     the    statistics      need      only     be    plausible,        different

interpretations are not necessarily fatal at thi~ stage. There may

be more than one plausible interpretation of a single set of data.

Gelboim, 823 F.3d at 781.

      Next,    defendants complain that plaintiffs use averages for

multi-year periods. JMD Mem. 31. The Court agrees that this is an

issue.     An average can flatten or hide trends that might tell a

different story, and one can manipulate an average by picking the

cutoff point between two periods.                However,       averages still have

some value as a measure of analysis. The price differences shown

in   the    complaint     appear   to   be     relatively       large;     thus,     it   is

plausible that,         even if a more granular method were used,                    there

would still be measurable differences.

      Defendants        also   argue    that    the   Court       should    not     credit

statistical analysis based on undisclosed data. JMD Mem. 35. The

Court is aware of no law requiring plaintiffs to produce the data

underlying their statistical             analysis     at    the    time    they file       a

complaint. Moreover, much of the data is publicly available.



                                          20
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 21 of 30



        Next,    defendants        argue    that        plaintiffs'.          before-and-after

price     comparison       is    flawed     because          it   does· not         account    for

underwriter       fees.    JMD     Mem.    35.        But,   as   plaintiffs         point    out,

underwriter fee are charged in the transactions both before and

after the class period,             so that fee cannot possibly account for

the difference observed between the two periods. JMD Opp. 33-34.

        Finally, defendants argue that plaintiffs · failed to control

for other factors, such as macroeconomic conditions. JMD Mem. 38.

But this type of fact-bound argument, which necessarily relies on
                                                                         ,,
complicated decisions regarding statistical modeling and analysis,

is ill-suited for resolution on the pleadings.                                See Gelboim,     823

F.3d at 781.

        The     Court     therefore        concludes         that,       while      defendants'

objections to the reliability of plaintiffs' statistics have some

weight, the statistics are not so unreliable as to be useless at

this     very    early     stage     of    the        litigation     in        supporting      the

allegation of a price-fixing conspiracy.

        The deeper problem is that the statistics, do not plausibly

suggest that the particular defendants named in this suit were

part     of   that   conspiracy.          Even    assuming        that        the   price-fixing

conspiracy extended beyond the banks appearing in the chatroom

logs,    there    is no particular reason to believe that                             the other

defendants named in this suit were involved apart from plaintiffs'

say-so. The conspiracy could well have involved some of them, or

                                                 21
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 22 of 30



none of them, or a mix of the named defendants and other GSE bond

dealers.   The Court has no meaningful way of distinguishing,                             and

plaintiffs' statistics do not help.

       Several    of    plaintiffs'    figures    do       not    distinguish        at   all

between defendant and non-defendant dealers. JMD Mem. 33. And even

for those that do, because the statistics are quite granular and

require comparing a great many dealers against one another, it is

impossible to have any confidence that                 the statistics actually

capture something different about each and every defendant.                               For
                                                                    '
example,   plaintiffs allege that difference in price between GSE

bonds and Treasury instruments was noticeably higher for defendant

dealers than non-defendant dealers, and that the gap significantly

closed after the class period ended. 2AC               ~    197. That is sufficient

to plausibly imply that            defendants,    as       a    group,
                                                                    i
                                                                           were     charging

higher prices than non-defendants.               But the Court cannot                 infer,

from   this,     that   each    indi victual   defendant         wa 9   charging      higher

prices.    What    would    the    comparison     look         like, if,     say,     Cantor

Fitzgerald were moved into the non-defendant column? Or if one of

the non-defendants were made a defendant? There are a dozen traders

named as defendants in this case who are not implicated by the

chat   logs,     and some      of them have a      comparatively small market

share. See 2AC      ~   134. The effects of any given defendant's trading

activity and pricing choices might well be swallowed in plaintiffs'

aggregated statistics.

                                          22
       Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 23 of 30



       Accordingly, the Court finds, based on the 'direct evidence of

price-fixing       activity,     as      supplemented       by       the    statistical

evidence,      that plaintiffs have adequately pleaded an anti trust
                                                                 I
conspiracy      against    Deutsche    Bank     Securities       Inc.,      BNP   Paribas

Securities Corp., Morgan Stanley & Co., Goldman Sachs & Co., and

Merrill Lynch,      Pierce,     Fenner    &    Smith Inc.    Plaintiffs have not
                                                                 I

pleaded a      claim upon      which   relief     can be    granted         against    the

remaining defendants.

       At oral argument,       however,       plaintiffs rep~esented that,              at

the time of filing the Second Amended Complaint,                           they were in

possession of only the four chats quoted in the complaint,                             but

that    they    have   since     received       more,   implicating          additional

defendants.      See Tr.   July 23,                       '
                                         2019 at 15:24-16:·11,             ECF No.    251.

Defendants have never argued that leave to amenct' would be futile.

Accordingly, the Court grants plaintiffs leave tp file an amended

complaint, provided that the new complaint is filed no later than

September 10,      2019. Any of the non-Chatroom Defendants who then

wishes to renew its motion to dismiss may so move -                         in a single

joint filing by all defendants concerned, not to exceed 25 pages

- by September 17. Plaintiffs may respond by September 23. No reply

papers will be permitted, but the Court will hear oral argument on

September 27 at 2:00pm.

       B.      Defendants' Remaining Arguments




                                          23
     Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 24 of 30



     Defendants           raise    several      additional          arguments.           The    Court

finds none of them persuasive.

             1.          Failure to Plead a Rule-of-Reason Claim

     First, defendants argue that price-fixing in this context is

not per se unlawful and that plaintiffs have not pleaded a rule of

reason claim. JMD Mem. 41. Defendants argue that the rule of reason

"applies    to       alleged      agreements         among        co-underwriters           working

together    in       a    syndicate       about      the     price     of         the   bonds     they

underwrote." Def. Mem.              42. But that only applies to the pricing
                                                                          l
while the dealers are working as a syndicate - in this case, while

selling    in      the     primary       market.      See     general~y            Credit       Suisse

Securities        (USA)    LLC v. Billing,           551 U.S.       264       (2007).    It has no

application to sales              in the secondary market.· See JMD Opp.                              42

(explaining that, in Credit Suisse, "the joint underwriting banks

were always in 'syndicate,' and thus never competitors with respect

to the financial product").

     Similarly,            defendants        claim         that    plaintiffs            "challenge

syndicate activity aimed at bringing a new product - a GSE bond -

to the market." Def. Mem. 44. Not so. Plaintiffs do not challenge

the syndicate activity;                  they challenge the exploitation of the
                                                                              I
existence       of       the   syndicate        to    permit        anti~competitive              non-

syndicate       activity,         i.e.    the     individual         sales        of    bonds    at    a

coordinated price. In any event, the product is not "new" by the

time it is sold on the secondary market.

                                                24
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 25 of 30



        Defendants argue that,         because they were free            to sell the

bonds at par (i.e. for their face value), it could not be illegal

to agree to sell the bonds at a discount to par. JMD Mem. 45. The

Court    is   skeptical    that   it    would,    in   fact,   be    legal     for   the

defendants to agree to sell the bonds at par. Mutually agreeing to

keep the price of the bonds as high as possible sounds like a

classic case of price-fixing. But even assuming, arguendo, that it

would be legal for defendants to mutually agree to sell bonds at

an unattractively-high price, it does not neces$arily follow that

it is also legal for them to set a more attractive                        (but still

higher than competitive) price.
                                                               '
        Plaintiffs have adequately alleged,              for pleading purposes,

that defendants conspired to fix prices in a marketplace in which

they were competitors. "Horizontal price-fixing conspiracies among
                                                               !
competitors are unlawful per se, that is, without further inquiry."

Gelboim, 823 F.3d at 771. Accordingly, plaintiffs' failure to plead

a rule-of-reason claim is irrelevant.

              2.    Anti-Trust Standing

        Defendants next claim that plaintiffs have failed to plead

injury-in-fact because they failed to establis~ that any of the

transactions       they   entered      into    were    affected     by   the   alleged

conspiracy. JMD Mem. 48. But this argument depends almost entirely

on the preceding argument that plaintiffs                  failed to adequately

plead a conspiracy at all. Since that argument is meritless, this

                                          25
           Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 26 of 30



one is too.            See In re Aluminum Warehousing Antitrust Litig.,                  833

F. 3d 151,        158    (2d Cir.     2016)    (" [C] onsumers in the market where

trade        is    allegedly    restrained          are   presumptively        the    proper

plaintiffs to allege anti trust injury.")                     ( quoting Serpa Corp. v.

McWane, Inc., 199 F.3d 6, 10 (1st Cir. 1999)). There is no dispute

that       the complaint alleges           that plaintiffs participated in GSE

bond transactions during the class period with at least several of

the defendants, including all of the Chatroom Defendants. See 2AC

<JI<JI   17-26.

                  3.     Statute of Limitations

           Finally,      defendants    argue      that    the majority    of    the    class

period is time-barred and that equitable tolling does not apply.

JMD Mem. 52. The statute of limitations is four years. 15 U.S.C.

§ 15b. "An antitrust action accrues and the statqte of limitations

begins to run when the defendant commits an act that injures the

plaintiff." Merced Irrigation Dist. v. Barclays Bank PLC, 165 F.

Supp. 3d 122, 134            (S.D.N.Y. 2016)         (quoting In re Nine West Shoes

Antitrust Litig., 80 F. Supp. 2d 181, 191 (S.D.N.Y. 2000)). "In an

alleged price-fixing conspiracy,                    each overt ac~ that is part of

the violation and that injures the plaintiff starts the statutory

period running again,            regardless of the plaintiff's knowledge of

the       alleged      illegality     at   much     earlier   times."    Id.    at    134-35

 (internal quotation marks and alteration omitted)                       (quoting In re

Nine West Shoes, 80 F. Supp. 2d at 192).

                                               26
        Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 27 of 30



        Here,   the     class    period    runs          from    January      1,   2009      through

January 1,      2016.    Plaintiffs allege that the conspiracy continued

through that period. E.g., 2AC              <JI   4. The first individual complaint

in this case was filed on February 22, 2019, and the First Amended

Complaint was filed on May 23, 2019. Thus, if even a single overt

act in furtherance of the conspiracy injured the plaintiffs in the

second half of 2015,            this action is timely.                Given the nature of

the alleged conspiracy, the Court finds this entirely plausible.

        Even if the limitations period were not revived by continuing

violations,      it would be extended by the doctrine of fraudulent

concealment.          "[A]n     antitrust         plaintiff        may .prove             fraudulent
                                                                          I
concealment       sufficient       to    toll       the     running   of       the       statute    of

limitations      if he establishes                ( 1)    that   the defendant             concealed

from him the existence of his cause of action,                        (2) that he remained

in ignorance of that cause of action until some ;point within four

years     of    the     commencement      of        his     action,    and         (3)     that    his

continuing ignorance was not attributable to lack of diligence on

his part." New York v.             Hendrickson Bros.,               Inc:,      840 F.2d 1065,

1083    (2d Cir.      1988).     "[T]he plaintiff may prove the concealment

element by showing either that the defendant took affirmative steps

to prevent the plaintiff's discovery of his claim or injury or

that     the    wrong    itself    was    of        such     a   nature       as     to    be     self-

concealing." Id.




                                                  27
      Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 28 of 30



     Here,        the wrong itself was self-concealing.                  Defendants are

accused      of    using    private       chat    rooms    to   c6ordinate     pricing.

"Allegations        of     price-fixing          conspiracies      in    violation     of

anti trust    law constitute the type of unlawful activity that                        is

inherently self-concealing." Merced Irrigation Dist., 165 F. Supp.

3d at 135; see also Sonterra Capital Master Fund, Ltd. v. Barclays

Bank PLC, 366 F. Supp. 3d 516, 526 (S.D.N.Y. 2018); cf. Hendrickson

Bros.,    840 F.2d at 1084          ("[A]   bid-rigging conspiracy is the kind

of enterprise that                  must remain concealed from the victim of

the collusive bids.")              Defendants'      only counterargument is that

plaintiffs themselves rely on public data for ~heir statistical

analysis.     JMD    Mem.    54.    But     requiring      potenti:=tl   plaintiffs    to

conduct       exhaustive       statistical          analysis       of     millions     of

transactions,       just on the off chance that it would reveal                      some

suspicious behavior,          would be absurd.       6    And this ignores the fact

that many patterns in plaintiffs' data would not have become clear

until after 2016,           when the      conspiracy supposedly ended and the

pricing suddenly changed dramatically.




6 Defendants argue that plaintiffs "cannot have it both ways. They
cannot rely on widely available data as evidence of a plausible
conspiracy, while simultaneously contending that the same data did not
at least put them in inquiry notice years ago." JMD Mem. 54. But
exactly the same argument could be leveled at defendants: they cannot
simultaneously claim the pricing data is innocent and, reveals nothing,
yet should have galvanized plaintiffs to action immediately. See
Sonterra Capital Master Fund Ltd. v. Credit Suisse Group AG, 277 F.
Supp. 3d 521, 568 (S.D.N.Y. 2017).
                                             28
     Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 29 of 30



     Plaintiffs allege that           they became aware of the potential
                                                                I

conspiracy in June 2018, when it was first reported that DOJ was

investigating possible price-£ ixing in the bonds' industry. That is

well within the four-year statute of limitations. At a minimum,

defendants'      arguments     do   not    conclusively       establish       that   the

statute of limitations applies,              and so dismissal on that ground

would be premature. Merced, 165 F. Supp. 3d at 136-37.

III. Conclusion

     For   the     foregoing    reasons,       the   Court   finds,    based on the

direct evidence of price-fixing activity,                 as supplemented by the

statistical evidence,        that plaintiffs have adequately pleaded an

antitrust conspiracy against Deutsche Bank Securities Inc.,                          BNP

Paribas Securities Corp.,           Morgan Stanley & Co.,            Goldman Sachs &

Co., and Merrill Lynch, Pierce, Fenner               &   Smith I~c. The motion to

dismiss is therefore denied as to those defendants.

     The Court further finds that plaintiffs have not adequately

pleaded a claim against the remaining defendants,                      i.e.    Barclays

Capital    Inc.;     Citigroup      Global      Markets      Inc.;    Credit     Suisse

Securities (USA) LL; First Tennessee Bank, N.A. ~nd FTN Financial

Securities Corp.; UBS Securities LLC; J.P. Morgan Securities LLC;

HSBC Securities (USA) Inc.; Nomura Securities International, Inc.;

TD Securities (USA) LLC; Cantor Fitzgerald & Co.; and SG Americas

Securities, LLC. The motion to dismiss is therefore granted as to

those defendants.      However,      because the Court does not find that

                                          29
     Case 1:19-cv-01704-JSR Document 253 Filed 09/03/19 Page 30 of 30



amendment would be futile,         leave to amend is granted as to the

dismissed defendants. Any such amended complaint must be filed by
                                                       '
September 10, 2019. Any non-Chatroom Defendant named in the amended

complaint may then renew its motion to dismiss~ in a single joint

filing by all defendants concerned, not to exc~ed 25 pages - by

September 17.   Plaintiffs may respond by September 23.              No reply

papers will be permitted, but the Court will hear oral argument on

September 27    at   2: 00pm.    The Court will    consider all      arguments

previously raised      to   be   incorporated by    reference   in    the   new

motions; the renewed motions should focus exclusively on the new

allegations.

     SO ORDERED.

Dated:    New York, NY

          August ~ ' 2019                     JED S. RAKOFF, U.S.D.J.




                                       30
